DETAILED ACTION 

 Response to Amendment
This office action has been issued in response to the amendment filed 4/15/21.  Claims 1-3, 5-15 and 17-26 are pending in this application.  Applicant's arguments have been carefully considered, but are not all persuasive.  The examiner appreciates Applicant's effort to distinguish over the cited prior art by amending the claims in an attempt to distinguish or clarify the claimed invention, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below.  All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation solely by performing one or more internal operations within the data storage device” does not appear to be supported by the original disclosure.  The only pertinent section of the specification appears to be found in [0019] teaching “If the storage device has undergone a predetermined amount of age (such as a predetermined amount of wear (e.g., the average P/E count has increased by a defined percentage)), the storage device may perform the action. In this regard, the action may be performed solely dependent on the age of the storage device”. The recitation in the claims of “solely by performing one or more internal operations within the data storage device” is thus not supported in the specification. Dependent claims 2-3, 5-12, 14-15 and 17-26 are rejected on dependency merits.

Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-15, 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al (US PGPUB # 20080235304) in view of Ling et al. (US PGPUB # 20120209634) further in view of Lin (US PGPUB # 20120047154) and further in view of Ellis (US PGPUB # 20130054881). 	With respect to independent claim 1, 13 Fujii discloses:  A data storage device comprising: 
            a non-volatile memory (NVM) comprising a user partition and an event partition [non-volatile memory comprises different areas/volumes (partitions) for storing user data – Fujii 0072 in view of 0015, 0075] [a NVM may be used as the memory for storing vehicle events, disclosed as “In alternative embodiments, the device 300 processes data elements in the vehicle and stores the raw, calculated and/or derived elements (including the ratings and/or scores) in an in-vehicle memory… In some systems, data is stored 516 in a media or nonvolatile memory, such as a data storage device 518” Ling 0207, fig 5; on-board portable mobile device 300 may include an on-board data storage device (or storage devices) … a local memory that may be separated into multiple partitions or portions– Ling 0067; one of these partitions may be a user area/partition in view of fig 1 of Lin showing user area 170 as part of a file system 160]; and 
            	a controller in communication with the NVM, the controller configured to manage files in the user partition according to a first set of rules and manage files in the event partition according to a second set of rules different from the first set of rules [control part 4 controls the overall operation of the storage device 2, and performs data input/output with respect to the respective volumes 5A, 5B1 and 5B2 in response to access requests from the host 1. The processing of access requests is executed by an I/O (input/output) processing part 4A. The write prohibited area managing part 4B performs a management function so that other data is not overwritten in areas in which file data has already been written in the archive volumes 5B1 and 5B2. The retention term managing part 4C manages whether or not the retention term of file data stored in the archive volumes 5B1 and 5B2 has expired – Fujii 0073] [Some systems may classify or divide trigger events into two or more classes or grouping. Two groupings may include those requiring immediate action and those not requiring immediate action… Those useful for determining a cost of insurance or measuring risk may be stored in a file with other recorded vehicle sensor information in a logically distinct portion of a memory. Those trigger events requiring action may be stored in a second logically distinct portion of a memory before being transferred to a network or central control center which may take further action – Ling 0191 in view of 0067;  on-board portable mobile device 300 may include an on-board data storage device (or storage devices), an input/output interface that may communicate with one or more external devices, one or more central processing units, a local memory that may be separated into multiple partitions or portions, and/or a real-time operating kernel. In alternative in-vehicle systems, the portable mobile device 300 comprises one or more controllers or microprocessors… Each of the systems may include memory accessible only to a remote site… The memory may be inaccessible to other in-vehicle OEM or aftermarket systems to ensure data integrity – Ling 0067], 
            the controller configured to: 
            receive and execute commands from a host device, the host device being external to the data storage device [host 1 external to NVM 2, control part 4 receives and executes commands from host – Fujii fig 1; device 300 processes data elements in the vehicle and stores the raw, calculated and/or derived elements (including the ratings and/or scores) in an in-vehicle memory. The data may be uploaded to a network and a remote computer that may display or render the data locally or may be transmitted to another remote location with or without raw data elements. In some systems, data is stored 516 in a media or nonvolatile memory, such as a data storage device 518. If the stored item is an event 524, an insurer may transmit an event response. For example, when an airbag deploys – Ling 0207]; 
            receive data from the host device, wherein the data comprises sensor values generated by or derived from a sensor [device 300 may communicate with one or more machine or vehicle components (analogous to claimed host) to acquire information from the vehicle that describe or represent vehicle operation or characteristics – Ling 0068; sensor data collected - Ling 0069, 0189-0190]; 
            store the data in the NVM, the data being associated with the user partition in the data storage device [“A driver authentication system may validate a driver when multiple drivers (e.g., same family members, multiple users, etc.) operate a vehicle” – Ling 0068; Some of the elements monitored and/or recorded by the device 300 include raw data elements, calculated data elements, derived data elements, and subsets of these elements (hereinafter data elements) – Ling 0071; on-board portable mobile device 300 may include an on-board data storage device (or storage devices), an input/output interface that may communicate with one or more external devices, one or more central processing units, a local memory that may be separated into multiple partitions or portions - Ling 0067; user access to files stored in (user) memory portion on storage device – Ling abstract]; 
            determine an indication of occurrence of an event [trigger event – Ling fig 1], the occurrence of the event being based on analysis of the sensor values in the data [Ling 0071-0072, 0097, 00114]; and 
            in response to determining the indication of occurrence of the event, associate the data with the event partition of the data storage device solely by performing one or more internal operations within the data storage device [systems may classify or divide trigger events into two or more classes or grouping. Two groupings may include those requiring immediate action and those not requiring immediate action, but useful for determining a cost of insurance, measuring risk, or monitoring performance. Those useful for determining a cost of insurance or measuring risk may be stored in a file with other recorded vehicle sensor information in a logically distinct portion of a memory. Those trigger events requiring action may be stored in a second logically distinct portion of a memory before being transferred to a network or central control center which may take further action – Ling 0191] [receiving the file data from the host device, selecting a volume for which the same term as the retention term associated with the received file data has been set, detecting space areas in the selected volume, writing the received file data into the detected space areas in succeeding order from the head, and controlling the areas into which this file data has been written as write prohibited areas – Fujii 0034],
            wherein deletion or modification of files associated with the event partition is allowed only after an age indicator associated with at least a part of the data storage device changes by a predetermined amount [once a retention term has elapsed, deletion or modification of files may be allowed - Fujii 0034 & 0082-0085 in view of 0011 teaching that “The file managing part of the host transmits file data to the storage device with the retention term designated beforehand. The retention term for the file data transmitted from the host matches the retention term that is assigned to the volume that stores this file data. Such match of both retention terms is referred to in the present specification as "conformity of the retention terms” further in view of Ellis which teaches that the age of a part of a storage device (a unit of storage referred to as a superblock, and which is analogous to the claimed partition) may trigger a recycling event to take place upon an age threshold being met, wherein the recycling event allows for modification and deletion of data not previously allowed - Ellis 0009, fig 5]
              Fujii does not explicitly disclose an event partition & receiving data comprising sensor values generated by or derived from a sensor. 
Nevertheless, in a related field of endeavor pertaining to using a non-volatile storage device to store event data in an event partition, Ling teaches: A data logging device that tracks the operation of a vehicle using sensors wherein the device includes a storage device, which may be removable or portable, for storing event data in one or more partitions which may be considered an event partition/portion of non-volatile memory (Ling title, 0067, 0191). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use an event partition for receiving data comprising sensor values generated by or derived from a sensor in the invention of Fujii as taught by Ling because it would be advantageous for grouping events requiring which necessitate a particular response together in distinct portions of memory in order to organize data efficiently for follow up and access operations (Ling 0188-0191) and also because storing differently classified data in logically distinct partitions would be conducive to maintaining data integrity by disabling modification of sensitive data in a designated portion of memory (Ling 0067). 
Fujii/Ling does not explicitly disclose a user partition, although the disclosure of multiple partitions in conjunction with the storage and access of user data, as noted in the rejection rationale above and as suggested in fig 16 of Fujii, appears to suggest and implicitly teach this limitation. 
Nevertheless, in a related field of endeavor pertaining to non-volatile memory card based management of discardable files, Lin teaches: Storage area 110 is functionally divided into three parts: user area 170, publisher area 180, and free storage space 190. User area 170 is a storage space within storage area 110 where user files are stored (Lin 0058). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a user partition to store data in the invention of Fujii/Ling as taught by Lin because it would be advantageous for facilitating access permission to different areas of storage so that a storage device could better control which entities have access to which files in different areas of storage (Lin 0057-0058) and also to facilitate free space management among files in different areas having different priorities (Lin 0059-0060). 
Fujii/Ling/Lin does not explicitly disclose deletion or modification of files associated with an event partition being allowed only after an age indicator associated with at least a part of the data storage device changes by a predetermined amount, as suggested in Fujii as indicated above. 
Nevertheless, in a related field of endeavor pertaining to non-volatile memory storage management, Ellis teaches that the age of a part of a storage device (a unit of storage referred to as a superblock, and which is analogous to the claimed partition) may trigger a recycling event to take place upon an age threshold being met, wherein the recycling event allows for modification and deletion of data not previously allowed - Ellis 0009, fig 5.  
Therefore, Fujii/Ling/Lin/Ellis teaches all limitations of the instant claim(s).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention implement means for deletion or modification of files associated with an event partition being allowed only after an age indicator associated with at least a part of the data storage device changes by a predetermined amount in the invention of Fujii/Ling/Lin as taught by Ellis because it would be advantageous for supporting various data retention strategies to allow for more reliable non-volatile storage system operation (Ellis 0041-0042). 
With respect to dependent claim 2, 14 Fujii/Ling/Lin/Ellis discloses wherein deletion or modification of files associated with the event partition is more restrictive than deletion or modification of files associated with the user partition [data files marked for retention in write-prohibited partition may not be deleted or modified, and is more restrictive in terms of file access than data in online volume partition or writing allowed partitions - Fujii fig 1, 0136-0137][Each of the systems may include memory accessible only to a remote site or an insurer. The memory may be inaccessible to other in-vehicle OEM or aftermarket systems to ensure data integrity – Ling 0067 in view of Fujii 0073].
With respect to dependent claim 3, 15 Fujii/Ling/Lin/Ellis discloses wherein deletion or modification of files associated with the event partition is disallowed [data files marked for retention in write-prohibited partition may not be deleted or modified, and is more restrictive in terms of file access than data in online volume partition or writing allowed partitions - Fujii fig 1, 0136-0137][Each of the systems may include memory accessible only to a remote site or an insurer. The memory may be inaccessible to other in-vehicle OEM or aftermarket systems to ensure data integrity – Ling 0067 in view of Fujii 0073].
With respect to dependent claim 5, 17 Fujii/Ling/Lin/Ellis discloses wherein the controller is further configured to: receive a command from the host device to delete a file [alteration or deletion of the file data already stored in the archive volume 400 can be prevented - Fujii 0020 in view of 0170]; retention term (age) is set for files and also for volumes, age of volume is set before age of file is set and files are stored into volumes in accordance with retention term, such that there is conformity (one is based on another so as to achieve correspondence therebetween) between the file age and storage device age – Fujii 0034 in view of 0011]; determine whether the difference is greater than a predetermined amount [file age and volume age are matched so as to minimize a difference between the two ages and implicit in this matching process is a comparison between the two – Fujii 0034-0035] in response to determining that the difference is greater than a predetermined amount, delete the file [if a file retention term/age has expired, it may be deleted – Fujii 0260-0261]; and in response to determining that the difference is not greater than a predetermined amount, reject the command to delete the file [the control part can judge that this is a request for access to a write prohibited area. In cases where this access request is a write request (write/modify/delete), the control part rejects the execution of this write/modify/delete request. For example, rejection of the execution of such a write/modify/delete request is accomplished by a notification from the control part to the host that the write request cannot be executed … As a result, the alteration or deletion of the file data already stored in the archive volume 400 can be prevented - Fujii 0020 in view of 0170].
With respect to dependent claim 6, 18 Fujii/Ling/Lin/Ellis discloses wherein the age indicator comprises program/erase count for at least a part of the user partition of the data storage device [Ellis 0042, 0044].
With respect to dependent claim 7, 19 Fujii/Ling/Lin/Ellis discloses wherein the controller is configured to store the data in a file in the memory NVM; wherein the controller is configured to associate the file with the event partition of the data storage device by tagging the file so that the file is associated as part of the event partition; and wherein, in response to tagging the file, the controller is further configured to de- designate part of the event partition so that the de-designated part is part of the user partition [Among the respective sets of file data stored in the archive volume 400, file data for which the number of days elapsed since the data was stored in the archive volume has reached 365 days does not require further retention. Accordingly, the areas in which file data whose retention term has expired is stored are released as write allowed areas 440 - Fujii 0214-216, 0249 in view of fig 15] [files may be tagged with different attributes, effectively including a discardable attribute – Lin 0069].
With respect to dependent claim 8, 20 Fujii/Ling/Lin/Ellis discloses wherein the controller is configured to determine the indication of an event associated with the data by receiving a command [indication/command to write data may be an event as per fig 9 of Fujii, the data to be written may be event data generated from sensors as per Ling fig 1]; and wherein the controller is further configured to: analyze an LBA range in the command [respective DKAs 120 access the respective disk drives 161 by converting logical block addresses (LBA) designed by the host 10 into physical disk addresses, and perform the reading of data or writing of data – Fujii 0109; A logical block address (LBA) can be use as this address - Fujii 0152; Accordingly, the area that is the object of this command can be discriminated by comparing this address information and the value (LBA) of the write prohibiting pointer 401 - Fujii 0168]; determine whether the LBA range in the command is outside an acceptable range [Accordingly, the area that is the object of this command can be discriminated by comparing this address information and the value (LBA) of the write prohibiting pointer 401 - Fujii 0168]; and in response to determining that the LBA range in the command is outside an acceptable range, process the command to determine whether the command includes the indication of the event [indication/command to write data may be an event as per fig 9 of Fujii, the data to be written may be event data generated from sensors as per Ling fig 1].
With respect to dependent claim 10 Fujii/Ling/Lin/Ellis discloses wherein the controller is configured to store the data in a file in the memory NVM, and wherein the file is associated with the user partition; and wherein the controller is configured to, in response to determining the indication of the occurrence of the event, associate the data with the event partition by associating the file with the event partition [receiving the file data from the host device, selecting a volume for which the same term as the retention term associated with the received file data has been set, detecting space areas in the selected volume, writing the received file data into the detected space areas in succeeding order from the head, and controlling the areas into which this file data has been written as write prohibited areas – Fujii 0034 in view of Ling 0189-0191].
With respect to dependent claim 11 Fujii/Ling/Lin/Ellis discloses wherein the controller is configured to determine the indication of the occurrence of the event based on receiving, from the host device, the indication of the occurrence of the event [indication/command to write data may be an event as per fig 9 of Fujii, the data to be written may be event data generated from sensors as per Ling fig 1].
With respect to dependent claim 12 Fujii/Ling/Lin/Ellis discloses wherein the controller is configured to receive first data and second data from the host; wherein the controller is configured to store the first data in the memory NVM prior to receipt of the indication of the occurrence of the event from the host device; and wherein the controller is configured to determine the indication of the occurrence of the event based on receiving, from the host device, the indication of the occurrence of the event based on analysis of the second data [data received from sensors, classified as event or non-event data and stored within files accordingly - Fujii 0034 in view of Ling 0189-0191]. 
With respect to dependent claim 21 Fujii/Ling/Lin/Ellis discloses wherein the sensor is a vehicle sensor positioned on a vehicle [Ling 0190].
dependent claim 22 Fujii/Ling/Lin/Ellis discloses wherein the vehicle sensor is configured to sense an emergency event [Ling 0190].
With respect to dependent claim 23 Fujii/Ling/Lin/Ellis discloses wherein the emergency event comprises an operation of a vehicle airbag [Ling 0098].
With respect to dependent claim 24 Fujii/Ling/Lin/Ellis discloses wherein the vehicle sensor is configured to sense at least one of a vehicle speed, a centrifugal force of the vehicle, an operation of a vehicle cruise control, an operation of a vehicle brake, an operation of vehicle steering, an operation of a vehicle accelerator pedal, an operation of vehicle headlights, an operation of a vehicle airbag, a lane departure, a traffic congestion, or a combination thereof [Ling 0097-0113].
With respect to dependent claim 25-26 Fujii/Ling/Lin/Ellis discloses wherein the age indicator comprises a wear indicator of at least a part of the data storage device [Ellis 0009, 0044].


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii/Ling/Lin/Ellis further in view of Alsmeier (US patent # Alsmeier).
With respect to dependent claim 9 Fujii/Ling/Lin/Ellis does not explicitly disclose the limitations of the instant claim(s). Nevertheless in a similar/related filed of endeavor, Alsmeier teaches an ultrahigh density vertical NAND memory (Alsmeier title, abstract) so that the combination of Fujii/Ling in view of Alsmeier teaches all limitations of the instant claims including: wherein the memory NVM comprises a silicon substrate and a plurality of memory cells forming a monolithic three-dimensional structure, wherein at least one portion of the memory cells is vertically disposed with respect to the silicon substrate [Alsmeier col 2 lines 25-30 & col 8 lines 25-30 & fig 1A].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement an ultrahigh density vertical NAND memory in the invention of Fujii/Ling/Lin/Ellis as taught by Alsmeier because it would be advantageous for providing a higher density of memory cells per unit area of silicon to facilitate greater storage capacity (Alsmeier col 7 lines 45-50).


Response to Arguments
Applicant's arguments have been fully considered but are not persuasive in view of the prior art. All claims pending in the instant application remain rejected. Please note that any rejections/objection not 
Regarding applicant’s arguments on page 9 regarding the 112 rejection		[The examiner respectfully submits that the parts of the specification cited do not provide support for the specific language used in the claim as indicated above in the rejection.  “Designating the file “the data is supported by the specification.  Solely designating the file is not supported].
Regarding applicant’s arguments on page 11-12 regarding the Fujii reference [The examiner respectfully submits that the rejection rationale has been amended/updated such that the age indicator taught by Ellis is now mapped the claimed age indicator, where Ellis is combined with Fujii/Ling/Lin.  As such, the retention term taught in Fujii may now be understood to be analogous to the claimed age as Fujii/Ling/Lin is modified by Ellis].
Regarding applicant’s arguments on page 12 regarding the Ling reference, summarized as “However, nothing in Ling appears to disclose or suggest that the “age indicator” recited in the claims.” [The examiner respectfully submits that the rejection rationale has been amended/updated such that the age indicator taught by Ellis is now mapped the claimed age indicator, where Ellis is combined with Fujii/Ling/Lin.  As such, the retention term taught in Fujii may now be understood to be analogous to the claimed age as Fujii/Ling/Lin is modified by Ellis].
Regarding applicant’s arguments on page 12-13 that “Applicant submits that the prior art including Fujii, Ling, and Lin, have not been shown by the Office to teach amended claim 1. Specifically, the Office has not shown the cited references to teach “wherein deletion or modification of files associated with the event partition is allowed only after an age indicator associated with at least a part of the data storage device changes by a predetermined amount,” among other limitations recited in amended claim 1. During the interview, the Examiner tentatively agreed that this limitation, previously contained in claim 4, does not appear to be taught in the art of record.” [The examiner respectfully submits that the rejection rationale has been amended/updated such that the age indicator taught by Ellis is now mapped the claimed age indicator, where Ellis is combined with Fujii/Ling/Lin.  As such, the retention term taught in Fujii may now be understood to be analogous to the claimed age as Fujii/Ling/Lin is modified by Ellis].
Regarding applicant’s arguments on page 13 pertaining to claims 8 and 20 [The examiner respectfully submits that no agreement was reached regarding allowability during the interview. The examiner further submits that analysis of an LBA range is taught by Fujii and the occurrence of an ‘event’ as contemplated by applicant is taught in Ling such that the combination of references is relied upon for rendering the instant claim obvious].

 All remarks are understood to have been addressed herein and by the amended grounds of rejection.  If any issues remain which may be clarified by the examiner, the applicant is invited to contact the examiner to set up a telephone interview.
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
When responding to this Office Action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marwan Ayash/              Examiner, Art Unit 2133      
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133